DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US20160201511A1) in view of Barnes et al. (US20110064580A1).
Chang et al., in figures 7 and 11-13, teach (cl.1) a stress reduction structure (see abstract and paragraphs [0052] and [0055]), wherein a recess 130 recessed in a depth direction of a machined hole 120 is formed on a circumferential side-portion of the machined hole 120 formed in a cylindrical member 64A, in the recess 130, a part of an opening edge is formed in a circular arc shape, (cl.2) the recess 130 has a deepest depth within a range of 50% or less of a plate thickness t of the cylindrical member 64A in which the machined hole 120 is formed (see figures 11-12 and paragraph [0054]), (cl.3) the recess 130 has a shortest distance z to an opening edge of the machined hole 120 within a range of 50% or less of a circumferential diametral dimension d of the machined hole (see figures 11-12 and paragraph [0054]), (cl.4) a circumferential diametral dimension T of the recess 130 is within a range of 100% or more to 300% or 
Regarding claim 1, Chang et al. don’t teach the in the recess, a bottom portion is formed so as to be gradually decreased in depth by an inclined surface from a part along the circular arc shape toward an open side of the circular arc shape, and the circular arc-shaped part is disposed toward the machined hole.
	Barnes et al., in figures 2a-2C, teaches a stress reduction structure, wherein a recess 42A-42C, and in the recess 42A-42C, a part is formed in a circular arc shape, a bottom portion is formed so as to be gradually decreased in depth by an inclined surface from a part along the circular arc shape toward an open side of the circular arc shape.
	Since Chang et al. and Barnes et al. are analogous art because they are from the same field of endeavor, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stress reduction structure of Chang et al. with the shape as taught by Barnes et al. for the purpose of reducing stress.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, prior art fails to teach or fairly suggest the recesses are disposed on both circumferential side-portions of the machined hole.
Regarding claim 7, prior art fails to teach or fairly suggest the recesses are disposed on both circumferential side-portions of the machined hole and formed in a symmetrical shape with respect to a center of the machined hole.
Regarding claim 8, prior art fails to teach or fairly suggest the machined hole is formed in an elliptical shape that is long in a circumferential direction.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of three patent publications.
US-5485723-A, US-6237344-B1, and US-20030131603-A1 are cited to show a stress reduction structure for a gas turbine engine.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745